891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John MARSHALL, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-3530.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The petitioner seeks review of a decision of the Benefits Review Board ("Board") denying him benefits under the Black Lung Benefits Act.   The respondent now moves this Court to remand this case to the Board with instructions to vacate its decision, to reverse the administrative law judge's denial of benefits, and to order an award and payment of benefits to the petitioner within thirty (30) days of this Court's issuance of its mandate.   This motion is premised upon this Court's decision in  Adams v. Director, OWCP, 886 F.2d 818 (6th Cir.1989) and a supplemental medical opinion submitted to the respondent.   Upon review and consideration, we conclude that in this case remand for the payment of benefits is appropriate.


2
It is therefore ORDERED that this case is remanded to the Board which is instructed to vacate its prior decision and to reverse the administrative law judge's denial of benefits.   The Board is further instructed to remand this case to the deputy commissioner, Office of Workers' Compensation Programs, for immediate entry of an award and payment of benefits to the petitioner.   The Board shall take said action within thirty (30) days of this Court's issuance of its mandate.